Citation Nr: 9928961	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  94-28 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
ligamentous injury, right (major) wrist with subluxating 
ulnar radial joint, from November 1, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from September 1990 to March 
1991.

The veteran filed a claim in March 1991 for service 
connection for a right wrist disability.  This appeal arises 
from the September 1991 rating decision from the Buffalo, New 
York Regional Office (RO) that granted the veteran's claim 
for service connection for a ligamentous injury, right wrist 
with subluxating ulnar radial joint (major), and assigned an 
evaluation of 10 percent.  A Notice of Disagreement was filed 
in November 1991 with a request for a personal hearing and a 
Statement of the Case was issued in December 1991.  A 
substantive appeal was filed in December 1991 with a request 
for a hearing.  In December 1991, a hearing at the RO before 
a local hearing officer was held.

By rating decision in February 1992, the RO increased the 
evaluation for the veteran's service connected ligamentous 
injury, right (major) wrist with subluxating ulnar radial 
joint from 10 percent to 50 percent.  The veteran continued 
his appeal of the 50 percent rating.  By rating decision in 
November 1993, it was proposed to reduce the veteran's 
evaluation of 50 percent to 30 percent.  A hearing regarding 
the proposed reduction was held in May 1994.  By rating 
action in August 1994, it was determined that the proposed 
reduction was proper, and the veteran was assigned an 
evaluation of 30 percent for his service connected 
ligamentous injury, right (major) wrist with subluxating 
ulnar radial joint, effective from November 1, 1994.  

By a Board decision in November 1996, entitlement to a rating 
in excess of 50 percent for the veteran's service connected 
ligamentous injury, right (major) wrist with subluxating 
ulnar radial joint from October 1992 to November 1, 1994 was 
denied.  The rating of 50 percent for the veteran's service 
connected ligamentous injury, right (major) wrist with 
subluxating ulnar radial joint that was reduced to 30 percent 
effective November 1, 1994 was restored.  The issue of 
entitlement to a rating in excess of 50 percent for 
ligamentous injury, right (major) wrist with subluxating 
ulnar radial joint from November 1, 1994 was remanded.  The 
case was thereafter returned to the Board.


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 50 percent 
for ligamentous injury, right (major) wrist with subluxating 
ulnar radial joint, from November 1, 1994, is plausible, and 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained by the RO.

2.  From November 1, 1994, the veteran's ligamentous injury, 
right (major) wrist with subluxating ulnar radial joint, is 
rated at the highest schedular rating available for a wrist 
disability. 


CONCLUSION OF LAW

A schedular rating in excess of 50 percent for ligamentous 
injury, right (major) wrist with subluxating ulnar radial 
joint, from November 1, 1994, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. part 4 including §§ 4.1, 
4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 
5214, 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service records show that the veteran was discharged due to 
bilateral hypomobility of the right wrist joints with acute 
exacerbation of the symptoms of the right wrist (dominant).

In March 1991, the veteran filed a claim for service 
connection for a right wrist disability.

By rating action of September 1991, service connection for a 
ligamentous injury, right wrist with subluxating ulnar radial 
joint (major) was granted with an evaluation of 10 percent, 
effective from March 1991.  The current appeal to the Board 
arises from this decision.  

By rating action of February 1992, the evaluation of the 
veteran's service connected ligamentous injury, right (major) 
wrist with subluxating ulnar radial joint was increased to 50 
percent, effective from March 1991.

By rating action of November 1993, it was proposed to reduce 
the evaluation of the veteran's service connected right wrist 
disability from 50 percent to 30 percent.

By rating action of August 1994, the evaluation of the 
veteran's ligamentous injury, right (major) wrist with 
subluxating ulnar radial joint was reduced from 50 percent to 
30 percent, effective from November 1, 1994.

On a VA examination in March 1996, the veteran reported 
working as a machine operator.  He complained of being unable 
to do heavy lifting or repetitive tasks such as screw 
tightening.  He had a constant aching pain in his wrist, 
which would become sharp at times.  He occasionally had pain 
in his hand.  After excessive use of his right hand, he would 
have swelling and numbness of the hand.  On examination, the 
veteran wore a right wrist elastic type brace.  There were 
well healed post surgical scars over the lateral and dorsal 
aspects of the wrist.  The range of motion of the wrist was 
limited to flexion of 28 degrees and extension of 35 degrees.  
This compared to flexion of 58 degrees and extension of 80 
degrees on the left.  The veteran was right handed but his 
grip strength on the right was significantly reduced as 
compared to the left.  A dynamometer was not available for 
quantitative grip strength testing.  Additionally, the 
veteran had marked decreased strength at the finger flexures, 
finger extensors, and lumbercles on the right.  No effusion 
or swelling was noted.  The impression included status post 
major ligamentous injury to the right wrist with subsequent 
repair.  The veteran had significant diminished range of 
motion and limited function due to pain.  A possibility of 
ongoing subluxation could not be eliminated on examination.  

By decision of the Board in November 1996, the evaluation of 
the veteran's service connection ligamentous injury, right 
(major) wrist with subluxating ulnar radial joint was 
restored to 50 percent, from November 1, 1994.

In January 1997, the RO sent a letter to the veteran at his 
last reported address of record requesting the names of all 
medical care providers who treated his right wrist disability 
after November 1994.  A response has not been received.

On a VA examination in June 1997, the veteran reported that 
he had been working full time since late 1995 as a machine 
operator.  He denied taking any prescribed or over-the-
counter medications for the wrist disability.  He complained 
of constant daily pain and throbbing and decreased range of 
motion.  The pain was aggravated with repetitive activities.  
He would have occasional swelling and bruising of the area 
with overuse.  He stated that he could not use any sort of 
tools like a hammer or screwdriver because of his decreased 
strength and limited range of motion.  He also had increased 
pain during cold weather.  On examination, the veteran was 
right hand dominant.  He had surgery scars on the wrist and 
distal forearm of the right side.  He was able to flex his 
left wrist to 80 degrees and his right wrist to 22 degrees.  
He was able to extend the left wrist to 90 degrees and the 
right wrist to 54 degrees.  He was able to ulnar deviate the 
left wrist to 30 degrees and the right wrist to 22 degrees.  
He was able to radial deviate the left wrist to 20 degrees 
and the right wrist to 6 degrees.  Grip strength was much 
decreased on the right side.  He wore an elastic right wrist 
brace.  He stated he had to use this, especially at work, or 
when doing any sort of lifting or repetitive motion.  The 
impression included status post major injury to the right 
wrist with subsequent surgical repair and current functional 
deficits.  There appeared to be mild to moderate instability 
of the right wrist.  While doing grip strength and range of 
motion, the veteran could not hold any end range of motion 
point very long.  He exhibited weakened movement, excess 
fatigability, and incoordination after range of motion 
exercises.  In the examiner's opinion, the veteran's pain 
significantly limited his functional ability during flare-
ups, especially with any sort of repetitive activity.

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's wrist disability is not specifically listed in 
the Schedule for Rating Disabilities.  38 C.F.R. § 4.20 
provides, however, that when an unlisted disability is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  The RO has rated the veteran's wrist 
disability under the provisions of Diagnostic Codes 5214 and 
5215, which describe disability of the wrist.  Under 
Diagnostic Code 5214, a 50 percent rating contemplates 
unfavorable ankylosis of the wrist in any degree of palmar 
flexion, or with ulnar or radial deviation.  This is the 
highest rating under this code.  Under Diagnostic Code 5215, 
the highest rating is 10 percent, which contemplates 
limitation of motion of the wrist with dorsiflexion less than 
15 degrees or with palmar flexion limited in line with the 
forearm.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 
(1998).  Consideration has been given to rating the veteran 
under muscle codes pertaining to disability involving the 
muscles of the wrist, fingers and thumb.  See 38 C.F.R. Part 
4, Diagnostic Codes 5307 or 5308 (as in effect prior to and 
from July 3, 1997).  However, neither of these codes provides 
for an evaluation in excess of 50 percent.  In addition, 
rating the veteran under the codes for ankylosis and 
separately under the muscle codes would amount to pyramiding.  
See Massey v. Brown, 7 Vet. App. 204 (1994) and 38 C.F.R. 
§ 4.14 (1998).  This regulation provides that the evaluation 
of the same disability under various diagnoses is to be 
avoided.  

The record does not support the veteran's claim for a rating 
in excess of 50 percent, from November 1994, as the veteran 
is evaluated at the highest rating for a wrist disability.  
Therefore, the preponderance of the evidence is against the 
veteran's claim.

Moreover, the Board has reviewed the considerations set forth 
in 38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. Brown, 8 
Vet. App. 202 (1995), and concludes that as the veteran is 
rated the maximum under DC 5215 for ankylosis of the wrist, 
the DeLuca requirements are satisfied.  Finally, the veteran 
has reported working full time since late 1995 as a 
machinist.  There is no indication of marked interference 
with employment or frequent periods of hospitalization such 
as to warrant additional consideration by the RO of the issue 
of entitlement to an extraschedular evaluation.


ORDER

Entitlement to a rating in excess of 50 percent for 
ligamentous injury, right (major) 

wrist with subluxating ulnar radial joint from November 1, 
1994, is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

